Citation Nr: 0122648	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  95-29 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1943 to September 
1945.  He died in December 1993 at the age of 68.  The 
appellant is his widow.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1994 rating action by the RO, which 
denied service connection for the cause of the veteran's 
death.  In March 1996, the appellant appeared and gave 
testimony at a hearing before a hearing officer at the RO.  A 
transcript of this hearing is of record.  

This case was remanded by the Board in December 1997 in order 
that the RO could scheduled the appellant for a requested 
hearing before a member of the Board at the RO.  In April 
1998, the appellant canceled her request for a hearing before 
a member of the Board at the RO.  In September 1999 the Board 
again remanded this case to the RO for further development.  
That development has been completed and the case is now again 
before the Board for further appellate consideration.  

As stated in the Board's earlier remand of September 1999, 
the appellant is also seeking entitlement to dependency and 
indemnity compensation pursuant to the provisions of 
38 U.S.C.A. § 1151.  This issue has not been adjudicated by 
the RO and is again referred to the RO for all appropriate 
action.  


REMAND

It is contended by and on behalf of the appellant that 
service connected disability either caused on contributed to 
the veteran's death.  The appellant particularly contends 
that medication prescribed by the VA over the years for the 
veteran's right leg and other service connected disabilities 
caused or contributed substantially or materially to cause 
his death.  She asserts that large amounts of prescribed 
medications could have caused the veteran's cardiovascular 
problems and shortened his lifespan.  

The veteran's death certificate indicates that he died on 
December [redacted], 1993.  The cause of death was reported to be 
respiratory failure.  There was no contributing cause of 
death reported on the death certificate.  The manner of death 
was ruled to be natural.  

At the time of his death, the veteran was service connected 
for paralysis of the common peroneal nerve of the right leg, 
residuals of a perforating wound of the upper third of the 
right leg with a compound comminuted fracture of the right 
fibula and right second claw toe, status post tendon release, 
evaluated as 40 percent disabling; incomplete paralysis of 
the radial and ulnar nerve of the left arm, residuals of a 
perforating wound of the left elbow, evaluated as 30 percent 
disabling; and residuals of a sprained ankle, evaluated as 20 
percent disabling.  The combined disability rating was 70 
percent, and he was also entitled to special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(k) 
and 38 C.F.R. § 3.350(a) on account of loss of use of one 
foot from September 1985.  

Review of the veteran's service medical records reveals 
extensive treatment and hospitalization after the veteran was 
wounded in action with the enemy in December 1944, sustaining 
perforating machine gun fire wounds to the left elbow and 
right leg.  

During a VA medical examination in March 1967, a blood 
pressure reading of 155/120 was recorded.  A diagnosis of 
essential hypertension was noted.  After a VA medical 
examination in March 1974, the diagnoses included 
hypertensive vascular disease and possible diabetes.  

On admission to a VA hospital in May 1982 the clinical 
impressions included possible transient ischemic attacks.  
The final diagnoses at the time of discharge from this period 
of hospitalization included possible left hemispheric stroke 
in the past.  During a VA hospitalization in February and 
March 1985, the veteran was noted to have had a recent 
cerebrovascular accident (CVA) referable to the left 
hemisphere and he was also diagnosed as having adult onset 
diabetes mellitus which was noted not to have been previously 
diagnosed.  

During a VA hospitalization in September and October 1989, 
the veteran was noted to have first presented in January 1987 
with findings consistent with a non-Q wave myocardial 
infarction.  In the course of the hospitalization, the 
veteran underwent a 4-vessel coronary artery bypass graft 
(CABG).  The diagnoses included coronary artery disease 
(CAD), status post 4-vessel CABG, atherosclerosis, non-
insulin dependent diabetes mellitus, hypertension, chronic 
obstructive pulmonary disease (COPD), history of transient 
ischemic attacks (TIA) in 1983, and a left CVA in February 
1982.  In March 1990, the veteran was hospitalized at a VA 
medical facility for congestive heart failure (CHF) diagnosed 
as due to diastolic dysfunction.  

A physical examination conducted during a January 1992 VA 
hospitalization showed increased renal insufficiency, 
questionably secondary to poor cardiac output versus toxic 
effect on the kidney, questionably secondary to obstruction, 
and questionably secondary medication induced toxicity.  
Hepatic and splenic enlargement, as well as liver congestion 
secondary to failure was also reported.  It was believed that 
the primary pathology was likely secondary to pulmonary 
hypertension.  The diagnoses included CHF, history of atrial 
fibrillation, adult-onset diabetes mellitus, and status post 
CABG.  

During a VA hospitalization in February and March 1992, it 
was thought that the veteran's progressive renal 
insufficiency might be due to a combination of his history of 
hypertension for 25 years and poor cardiac function, and 
diabetic nephropathy, and also secondary to medications.  The 
diagnoses were CAD, diabetes mellitus, and chronic renal 
insufficiency.  

VA outpatient clinical records of May 1992 indicated that the 
veteran's renal insufficiency was assessed to be probably 
related to secondary long standing diabetes mellitus and 
hypertension.  In June 1992, the veteran's medical history 
included respiratory and renal failure.  In September 1992, 
the veteran was noted to have progressive renal insufficiency 
complicated by respiratory failure.  A CT scan of the abdomen 
performed in June 1993 revealed small kidneys bilaterally, 
with the left kidney noted to have decreased in size since an 
examination conducted in January 1992.  

During a VA hospitalization in October 1993, it was reported 
that the veteran had a history of multiple CVAs and TIA 
events between 1982 and 1993, and adult onset diabetes 
mellitus in 1970.  It was believed that the veteran had small 
vessel disease of the brain probably secondary to diabetes 
and progressive dementia of unknown origin.  The diagnoses 
were CAD, status post 4-vessel CABG in 1989, adult onset 
diabetes mellitus, CHF, multiple CVA/TIA episodes and chronic 
renal insufficiency.  

Records of the veteran's terminal VA hospitalization reveal 
that the veteran was transferred from a private facility in 
November 1993 for post CVA rehabilitation.  During his 
hospital course, the veteran's mental status deteriorated and 
he died on December 1, 1993.  No autopsy was performed at the 
request of the veteran's family.  The final diagnoses were 
chronic renal insufficiency and status post CVA; other 
diagnoses noted but not treated were diabetes, hypertension, 
and status post CABG.  The cause of death was listed as 
respiratory failure.  

In the Board remand of September 1999, the RO was instructed 
to obtain and associate with the claims folder the complete 
clinical records of all the veteran's inpatient and 
outpatient treatment at the VA Medical Center in Pittsburgh, 
Pennsylvania from 1985 to the time of the veteran's death.  
In addition, the RO was to obtain and associate with the 
claims folder the complete clinical record of the veteran's 
hospitalization at a private facility in November 1993, just 
prior to his terminal VA hospitalization.  Thereafter, the 
claims folder was to be reviewed by a VA physician who was a 
specialist in renal disorders.  He was to identify the 
medications prescribed for the veteran's service connected 
disabilities and opine whether any of the aforementioned 
medications caused or contributed substantially or materially 
to cause the veteran's death from renal disease.  

After the aforementioned VA and private clinical records were 
obtained and associated with the claims folder, the claims 
folder was reviewed by a VA physician in December 2000.  
After this review, the physician opined, essentially, that 
the veteran most likely had progressive renal vascular 
disease as a substantial underlying component of his renal 
insufficiency.  The physician further stated that there was 
no evidence that the veteran's renal disease was due to any 
of the medications prescribed for his disabilities.  The 
doctor noted that the veteran's death appeared to be related 
to respiratory compromise that was most likely due to 
pneumonia.  Pneumonia was said to be a common complication in 
severely debilitated patients.  The proximate medical process 
was said to be an acute cerebrovascular accident resulting in 
dense hemiplegia.  The doctor further opined that there was 
no evidence that renal disease contributed in any way to the 
veteran's demise.  The VA physician therefore concluded that 
there was no evidence that any medications prescribed for a 
service connected disability caused or contributed 
substantially or materially to cause the veteran's death.  He 
also opined that there was no evidence that the veteran's 
death was related to renal disease, which was not a service 
connected disability.  

Under the applicable criteria, in order for service 
connection for the cause of the veteran's death to be 
warranted, the evidence must demonstrate that a disability 
either incurred in or aggravated during service either caused 
or contributed substantially and materially to the veteran's 
death.  For a service connected disability to be the cause of 
the veteran's death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991 & Supp. 2001); 38 C.F.R. § 3.312 
(2000).  

Service connection will be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, (West 1991 & Supp. 2001).  
Service connection will be granted for cardiovascular-renal 
disease if evidence shows that it was manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1101 1112, 1113, 1137 (West 1991& Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2000).  Service connection may 
granted for disability first diagnosed after service if the 
evidence demonstrates that it had its onset during service.  
38 C.F.R. § 3.303(d) (2000).  

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In this particular case, it is noted that, because of the 
multiple disabilities from which the veteran suffered, and 
because of the ambiguity of the veteran's cause of death as 
noted on his death certificate, the Board, at the time of the 
remand in September 1999, lacked clinical evidence necessary 
to ascertain the precise cause(s) of the veteran's death.  
Upon review of all the clinical evidence, including the 
aforementioned medical opinion, it is apparent to the Board 
that the ultimate cause of the veteran's death was 
respiratory failure due to pneumonia which, in turn, was 
consequence of a acute cerebrovascular accident resulting in 
dense hemiplegia.  

Given the clarification of the cause of the veteran's death 
provided by the medical opinion of the VA physician discussed 
above, however, as well as the recently enacted statutory 
provisions of the VCAA and the implementing regulations, 
further development by the RO is necessary prior to further 
appellate consideration of the issue of entitlement to 
service connection for the cause of the veteran's death.  

The RO complied fully with the Board's September 1999 remand, 
and further remand of this case is in no way intended to 
diminish the complete response to the earlier remand.  

In view of the foregoing, this case must again be REMANDED to 
the RO for the following action:

1.  The RO should forward the veteran's 
claims folder to the same VA physician 
who reviewed the claims folder in 
December 2000.  If he is not available, 
another appropriate VA specialist may be 
used.  After a complete review of the 
clinical record, the physician should 
express his medical opinion as to the 
following questions; (a) whether it is at 
least as likely as not that hypertensive 
or arteriosclerotic cardiovascular 
disease or cerebrovascular disease had 
its onset during service or was 
manifested within one year following 
service discharge; (b) whether it is at 
least as likely as not that hypertensive 
or arteriosclerotic cardiovascular 
disease or cerebral vascular disease is 
otherwise related to service.

2.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
the development required by the VCAA and 
implementing regulations have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be taken.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim for 
service connection for the cause of the 
veteran's death.  If this benefit remains 
denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto.  Thereafter the case should then 
be returned to the Board for further 
appellate consideration, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

No action is required by the appellant until she is so 
informed by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to comply with 
the VCAA and implementing regulations.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals  



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



